DETAILED ACTION

This office action is in response to the application filed on 05/28/2021.  Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 05/28/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Schaible et al. (US Patent or PG Pub. No. 6980447, hereinafter ‘447).
	Claim 1, ‘447 teaches a snubber circuit connected to a rectifying circuit (e.g., the circuits comprising Q1, Q2) including a reference potential node (e.g., the node connecting Q1, Q2, Cb1, Cb2, and C3), an output potential node (e.g., the node of Vout), and a first switch node (e.g., the node connecting Q1, D1, L1, R2), a voltage of the output potential node being set higher than a voltage of the reference potential node, a maximum voltage (e.g., the corresponding peak voltage of S1 causing D1 conducting) of the first switch node being set higher than the voltage of the output potential node (e.g., see Fig. 1-3), the snubber circuit comprising: 
a snubber capacitor SC1 (e.g., Cb1); 
a first snubber diode SD1 (e.g., D1); 
a snubber coil SL1 (e.g., L3); and 
a snubber resistor SR1 (e.g., the circuits comprising R3, R4, or R5), 
wherein a negative electrode of the snubber capacitor is connected to the reference potential node (e.g., see Fig, 1), 
an anode of the first snubber diode is connected to the first switch node and a cathode of the first snubber diode is connected to a positive electrode of the snubber capacitor (e.g., see Fig, 1), and 
one end of a series circuit configured by the snubber coil and the snubber resistor is connected to the positive electrode of the snubber capacitor (e.g., the node connecting D1, Cb1, Q4, R3, Q3), and another end of the series circuit is connected to the output potential node (e.g., L3 connected to Vout, see Fig. 1).
Claim 2, ‘447 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein impedance of the snubber coil is twice or more of impedance of the snubber resistor (e.g., noting the impedance of L3 being function of the frequency components of the signal passing L3, while the resistance of the resistor is fixed and not dependent of the passing signal.  Therefore the prior art anticipates the limitation as recited for the frequency higher cause the impedance of L3 higher than the resistance of R3 or R4, see Fig. 1).
Claim 3, ‘447 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the rectifying circuit further includes a second switch node (e.g., the node connecting Q2, D2, L2, R1), 
the snubber circuit further comprising a second snubber diode (e.g., D2), 
a maximum voltage (e.g., the corresponding peak voltage of S1 causing D2 conducting) of the second switch node is set higher than the voltage of the output potential node (e.g., see Fig, 1), and 
an anode of the second snubber diode is connected to the second switch node, and a cathode of the second snubber diode is connected to the positive electrode of the snubber capacitor (e.g., see Fig, 1).
Claim 4, ‘447 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the rectifying circuit further includes a second switch node (e.g., the node connecting Q2, D2, L2, R1), 
the snubber circuit further comprising a second snubber diode (e.g., D2), 
a maximum voltage (e.g., the corresponding peak voltage of S1 causing D2 conducting) of the second switch node is set higher than the voltage of the output potential node (e.g., see Fig, 1), and 
an anode of the second snubber diode is connected to the second switch node, and a cathode of the second snubber diode is connected to the positive electrode of the snubber capacitor (e.g., see Fig, 1).
Claim 5, ‘447 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein switching of the first switch node and switching of the second switch node are shifted in phase by approximately 180 degrees (e.g., the phase at the two terminals of S1 are 180 degrees shifted respectively in reference to the reference ground at node connection Q1, Q2, Cb1, Cb2, C3, 12, see Fig. 1).
Claim 6, ‘447 teaches the limitations of claim 4 as discussed above.  It further teaches that wherein switching of the first switch node and switching of the second switch node are shifted in phase by approximately 180 degrees (e.g., the phase at the two terminals of S1 are 180 degrees shifted respectively in reference to the reference ground at node connection Q1, Q2, Cb1, Cb2, C3, 12, see Fig. 1).
Claim 7, ‘447 teaches the limitations of claim 1 as discussed above.  It further teaches that a power supply device (e.g., 10) comprising the snubber circuit according to claim 1 (e.g., see Fig. 1).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838